658
                  AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

         I, Greg Carter, being duly sworn, depose and state:

I.          BACKGROUND, TRAINING & EXPERIENCE

         1.     I am employed as a Lieutenant with the Langlade County Sheriff’s Office in

Antigo, Wisconsin. Your affiant is a sworn law enforcement officer in the State of Wisconsin

and has been for the past 14 years.

         2.     During the course of my employment, I have conducted scores of investigations

into a wide variety of crimes, including stalking, threats to injure, and unlawful use of

telephones.

         3.     The facts contained in this affidavit are known to me through my personal

knowledge, training, and experience, through information provided to me by others, and through

information provided to me by other law enforcement officers, the victim, witnesses, and my

review of official law enforcement records and reports which I consider to be truthful and

reliable.

         4.     Because this affidavit is submitted for the limited purpose of securing a criminal

complaint and arrest warrant, I have not included each and every fact known to me concerning

this investigation. I have set forth only the facts that I believe are essential to establish probable

cause.

II.      PROBABLE CAUSE

         5.     I submit this affidavit in support of a criminal complaint charging Aaron T. Moul,

DOB: XX/XX/1991 (here-in-after Moul), with violations of Title 18, United States Code,

Sections 2261A(2) “cyberstalking” and 875(c) “interstate communication with threat to injure.”
`


       6.      On April 21, 2020, I was assigned to investigate threats made to the campaign

Facebook page of Langlade County District Attorney Elizabeth Gebert. District Attorney Gebert

received via the internet harassing and threatening messages from a person with the screen name

of Aaron Timothy. Langlade County is located in the State and Eastern District of Wisconsin.

       7.      These messages, received on April 21, 2020, included the following statements:

“You’re a nigger lover & you’ll never get my vote;” “Yu should block me before I expose all

your secrets…;” “I’m coming for yu next nigger lover… I’m the panty man…& yu better hide!;”

“LMAO I’m gonna get yu…Either give them to me or I’ll take them forcefully…If yu don’t

comply yu will die…Ill send yu an address yu can meet me at when yu decide to jus give them to

me.;” “You’re really disrespecting the panty man… Smh…You’ll regret it;” and “I jus called yu

lol… Yu better make a move…Please google me… I need yu to kno this is serious.”

       8.      I also reviewed a video sent to D.A. Gebert via Facebook along with the above-

referenced messages and observed a male wearing blue woman’s underwear and posing for the

camera. The male placed his hands on a bed and begins to twerk or bounce his buttocks for the

camera. The male rubs his buttocks with his right hand in a sexual manner. The video is 35

seconds long

       9.      Following the first series of messages, D.A. Gebert received additional messages

from a generic “Facebook User” name, however, these messages appeared to be a continuation

of the above conversation. These messages contained the following: “Your cute lil panties are

goin to be mine… Whenever I set my mind to a mission I always complete it… We should talk

on the phone… I understand you’re scared but hey yu shouldn’t be walking around wit tight

pants that show your panty lines… That’s how I target all my victims… I don’t want to kill you




                                               2
`


or hurt you… so lets talk…I’ll give you number or email… Up to yu;” and “I prefer it this

way… It makes wearing your panties more desirable;”

       10.      After D.A. Gebert blocked Aaron Timothy’s Facebook account from sending her

messages, D.A. Gebert began receiving messages from the Facebook account of “Jazmyn

Samuels.” Those messages contained the following: “Since yu haven’t been looking at my

messages…I’ll use my fake account…Yu should block me if you know hats good for yu;” “Im

coming for yu next nigger lover… I’m the panty man…& yu better hide!;” “Lmao I’m gonna get

yu…Either give them to me or I’ll take them forcefully… if yu don’t comply you will die…I’ll

send yu an address yu can meet me at when yu decide to jus give them to me.;” “Are you ready”

“Yu should Google me if you think I’m playing…This is foreal girl…You’re next;” “Im gonna

be wearing them cute panties;” and “Found Hilary love” “You have a nice house TBH” 7:40 pm

CST. (I know TBH to mean “to be honest.”)

       11.     Your affiant is aware that “Hilary” is the name of D.A. Gebert’s sister with that

exact same spelling.

       12.     On April 22, 2020, at approximately 11:15 a.m., D.M. who is a legal secretary in

the District Attorney’s office received a call from the following telephone number, 401-226-

7180. The person on the other end identified himself by saying “Hi this is the Panty Man” D.M.

asked for clarification and the man again identified himself as the Panty Man and explained he

was the one who had threatened the “Attorney General.” He then hung up the telephone.

       13.     Following the telephone call to D.M., D.A. Gebert received additional Facebook

messages which contained the following: “I just introduced myself to one of your secretary’s;” “I

cant wait to finally wear your panties Ive been waiting 4 years for this moment.;” and “Ever

since I seen your panty line Ive been in love with yu.”



                                                 3
`


       14.     Along with these messages, D.A. Gebert received four digital images of a male

dressed in women’s underwear, which appeared to be the same individual depicted in the video

previously sent to her.

       15.     On April 23, 2020, fellow Langlade County investigators and I received user

account records from Facebook pursuant to search warrants for users “Jazmyn Samuels” and

“Aaron Timothy.” The records for “Jazmyn Samuels” reflected that the messages sent to D.A.

Gebert referenced above were sent from this user. The email used to register the account of

“Jazmyn Samuels” was listed as “aaron.13.moul@gmail.com.” Further, those records reflect

other messages sent by “Jazmyn Samuels” to a female judicial candidate in Arizona, wherein

“Jazmyn Samuels” identifies her real name to be “Aaron Moul” and repeatedly refers to himself

as “The Panty Man.” Records for the Aaron Timothy account revealed that that Facebook user

had searched for D.A. Gebert’s sister by name. Those records also contained photographs of

“Aaron Timothy” posing in women’s underwear.

       16.     On April 23, 2020, law enforcement “pinged” the cell phone assigned to 401-226-

7180, the telephone that was previously used to contact the District Attorney’s Office. The

phone ping and the IP address assigned led to the apartment of Aaron T. Moul in North

Providence, Rhode Island.

       17.     I received a photograph of Aaron T. Moul from the North Providence Police

Department and he appears to be the same individual depicted in the digital images and video

sent to D.A. Gebert.

       18.     Based on my conversations with D.A. Gebert, she believed the messages and

telephone calls directed at her, referenced above, were threatening and harassing in nature.




                                                4
